             Case 1:20-cv-00757-ELR Document 96 Filed 12/29/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

RULTZ E. RAYMOND AND,                          :
RUTH E. RAYMOND,                               :
                                               :
        Plaintiff,                             :     CIVIL ACTION FILE NO.:
                                               :     1:20-CV-00757-ELR-RDC
v.                                             :     (Lead case)
                                               :
TRANS UNION, LLC, et al.                       :     1:20-cv-00758-MLB-LTW
                                               :     (Consolidated Case)
        Defendants.                            :

                         JOINT NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that Plaintiffs and Defendant have reached a

settlement in the above-referenced case. A formal settlement agreement will be

circulated between the parties for review and approval. Once all of the appropriate

signatures have been obtained, an executed Stipulation of Dismissal of the entire

action will be filed.

        IT IS SO STIPULATED, this 29th day of December, 2020.

Stipulated to by:

LYNGKLIP & ASSOCIATES, CONSUMER LAW CENTER, PLC

s/ Ian B. Lyngklip                             [Signed with express permission by
Ian B. Lyngklip                                Joseph P. McClelland, III]
Admitted Pro Hac Vice
Attorney for Plaintiffs
418 North Main St., Ste. 200
                                         -1-
13087802v1
             Case 1:20-cv-00757-ELR Document 96 Filed 12/29/20 Page 2 of 7




Royal Oak, MI 48067
Telephone: (248) 208-8864
Facsimile: (248) 208-9073
E-mail:    Ian@ConsumerLawyers.Com

LAW FIRM OF JOSEPH P. MCCLELLAND, LLC

s/Joseph P. McClelland
Joseph P. McClelland, III
Georgia Bar No.: 483407
Attorney for Plaintiffs
545 N. McDonough Street, Suite 210
Decatur, Georgia 30030
Telephone: (770) 775-0938
Facsimile: (770) 775-0932
E-mail:      joseph@jacksonlaws.com

QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.

s/ Paul Myers                                       [Signed with express permission
Paul L. Myers                                       by Joseph P. McClelland, III]
Admitted Pro Hac Vice
Attorney for Defendant Trans Union, LLC
6900 Dallas Parkway, Suite 800
Plano, TX 75024
Telephone: (214) 871-2100
Facsimile: (214) 871-2111
E-mail:      pmyers@qslwm.com

HAWKINS PARNELL & YOUNG, LLP

/s/ Carl H. Anderson, Jr.                           [Signed with express permission
Carl H. Anderson, Jr.                               by Joseph P. McClelland, III]
Georgia Bar No. 016320
Attorney for Defendant Trans Union, LLC
303 Peachtree Street NE, Suite 4000
Atlanta, GA 30308
Telephone: 404) 614-7400
                                         -2-
13087802v1
             Case 1:20-cv-00757-ELR Document 96 Filed 12/29/20 Page 3 of 7




Facsimile: (404) 614-7500
E-mail:    canderson@hpylaw.com




                                         -3-
13087802v1
             Case 1:20-cv-00757-ELR Document 96 Filed 12/29/20 Page 4 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

RULTZ E. RAYMOND AND,                          :
RUTH E. RAYMOND,                               :
                                               :
        Plaintiff,                             :     CIVIL ACTION FILE NO.:
                                               :     1:20-CV-00757-ELR-RDC
v.                                             :     (Lead case)
                                               :
TRANS UNION, LLC, et al.                       :     1:20-cv-00758-MLB-LTW
                                               :     (Consolidated Case)
        Defendants.                            :

                           CERTIFICATE OF COUNSEL

        The undersigned hereby certifies that he has prepared the within and foregoing

document in accordance with LR 5.1, NDGa., and LR 7.1(D), NDGa. Specifically,

counsel certifies that he has used 14 point Times New Roman as the font in this

document.

        Respectfully submitted, this 29th day of December, 2020.

                                        LAW   FIRM   OF              JOSEPH        P.
                                        MCCLELLAND, LLC

                                        s/Joseph P. McClelland
                                        Joseph P. McClelland, III
                                        Georgia Bar No.: 483407
                                        Attorney for Plaintiffs
                                        545 N. McDonough Street, Suite 210
                                        Decatur, Georgia 30030
                                        Telephone: (770) 775-0938
                                        Facsimile: (770) 775-0932
                                         -1-
13087802v1
             Case 1:20-cv-00757-ELR Document 96 Filed 12/29/20 Page 5 of 7




                                        E-mail:     joseph@jacksonlaws.com




                                         -2-
13087802v1
             Case 1:20-cv-00757-ELR Document 96 Filed 12/29/20 Page 6 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

RULTZ E. RAYMOND AND,                           :
RUTH E. RAYMOND,                                :
                                                :
        Plaintiff,                              :     CIVIL ACTION FILE NO.:
                                                :     1:20-CV-00757-ELR-RDC
v.                                              :     (Lead case)
                                                :
TRANS UNION, LLC, et al.                        :     1:20-cv-00758-MLB-LTW
                                                :     (Consolidated Case)
        Defendants.                             :

                             CERTIFICATE OF SERVICE

        I hereby certify that on December 29, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following counsel of record:

                                  Counsel for Plaintiffs

                                   Ian B. Lyngklip, Esq.
                                     Sylvia Bolos, Esq.
                                ian@consumerlawyers.com
                     Lyngklip & Associates, Consumer Law Center, PLC
                               24500 Northwestern Highway
                                   Southfield, MI 48075

                                  Craig E. Bertschi, Esq.
                                 ceb@mcraebertschi.com
                               McRae Bertschi & Cole LLC
                            1872 Independence Square, Suite D
                                  Dunwoody, GA 30338


                                          -1-
13087802v1
             Case 1:20-cv-00757-ELR Document 96 Filed 12/29/20 Page 7 of 7




                                Counsel for Defendant

                                    Paul L. Myers, Esq.
                                   pmyers@qslwm.com
                   Quilling, Selander, Lownds, Winslett & Moser, P.C.
                              6900 Dallas Parkway, Suite 800
                                     Plano, TX 75024

                                 Carl H. Anderson, Jr.
                               canderson@hpylaw.com
                            Hawkins Parnell & Young, LLP
                          303 Peachtree Street NE, Suite 4000
                                  Atlanta, GA 30308

                                        LAW   FIRM   OF             JOSEPH    P.
                                        MCCLELLAND, LLC

                                        s/Joseph P. McClelland
                                        Joseph P. McClelland, III
                                        Georgia Bar No.: 483407
                                        Attorney for Plaintiffs
                                        545 N. McDonough Street, Suite 210
                                        Decatur, Georgia 30030
                                        Telephone: (770) 775-0938
                                        Facsimile: (770) 775-0932
                                        E-mail:      joseph@jacksonlaws.com




                                          -2-
13087802v1
